Title: Thomas Jefferson to Fitzwhylsonn & Potter, 12 October 1816
From: Jefferson, Thomas
To: Fitzwhylsonn & Potter


          
            Messrs Fitzwhylson and Potter
            Monticello Oct. 12. 16.
          
          During the life of the late mr Pleasants of Richmond I usually applied to him for such books as I had occasion to call for from that place. as these calls still occur at times I will take the liberty, with your approbation, to address them to
			 yourselves. Mr Gibson, of the firm of Gibson & Jefferson, will pay your bills at such epochs as you shall chuse to present them, as I trust has been done for the Edinburgh Reviews which have come to me I believe through your channel. I am in
			 possession of the 14.  republished volumes of that work, bringing it down to No 28. I am in want of No 29. to 43. inclusive, and of Nos 47. & 49. and I send you by the stage Nos 43. 44. 45. 46. 48. 50 which with the Nos wanting as above, I will pray you to have half bound and returned to me. I have No 51. but do not send it  because it will make part of a vol. with No 52. not yet recieved.
          I will pray you also to send me the 2d vol. of Pleasant’s Collection of the Acts of Assembly (I have the 1st vol.) and as compleat a collection as can be made of the Sessions acts from the end of Pleasant’s collection down to the present day, except of the last session of 1815.16. which I have. these to be half bound in vols of convenient size, lettered & dated on the back. if you can
			 have this commission executed for me by the last of November it will be in time, as I shall leave home on the 19th to be absent until then. when ready, they are to be forwarded by the stage to Milton. but it will be necessary to see them put into the stage, for if put into their office only they may lie there for months. a bill of costs sent to me at the same time, I will send you a special order on mr Gibson with a general one as to future supplies. I salute you with respect
          Th: Jefferson
        